Citation Nr: 0305540	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  96-20 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for a right 
shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1987 to January 
1991.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 RO rating decision 
which granted service connection and a 0 percent rating for a 
right shoulder disorder, effective in April 1995.  The 
veteran appealed for a higher rating.  She testified in 
support of her claim at a Board hearing in December 1998.  In 
March 1999, the Board remanded this case to the RO for 
further development.  A July 2001 RO decision granted a 
higher 10 percent rating for the right shoulder disability, 
effective April 1995; based on right shoulder surgery, a 
temporary total convalescent rating was assigned from May 
2000 through June 2000; and a noncompensable rating was 
assigned thereafter.  A separate 10 percent rating for a 
right shoulder scar was also granted.  An April 2002 RO 
assigned a 10 percent rating for the right shoulder 
disability effective July 2000 (the date after the temporary 
total convalescent rating ended).  The veteran continues to 
appeal for a higher rating.  


FINDINGS OF FACT

The veteran's service-connected right shoulder disability is 
productive of no more than malunion, or nonunion without 
loose movement, of the clavicle or scapula.  The right arm 
can be raised to well above the shoulder level.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
shoulder disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5201, 5203 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Coast Guard from 
January 1987 to January 1991.  Records show she is right 
handed.  Her service medical records indicate that she was 
treated for right shoulder problems on several occasions 
during service.  The August 1990 service separation 
examination indicated the upper extremities were normal.  

In April 1995, the veteran claimed service connection for a 
right shoulder disorder.

In September 1995, the RO granted service connection and a 0 
percent rating for a right shoulder disability, effective in 
April 1995.  

VA treatment records dated in June 1995 indicate treatment 
for disorders including a right shoulder disability.  
Diagnoses including myofascial syndrome of the right 
shoulder.  

In February and April 1996 statements, the veteran described 
pain and other right shoulder symptoms, and she asserted that 
a higher rating should be assigned.

The veteran underwent a VA orthopedic examination in June 
1997.  She complained of pain and dull aching in the right 
shoulder as well as some numbness.  The examiner reported 
that there was no swelling and that there was no apparent 
deltoid, biceps, or triceps atrophy.  As to range of motion 
of the right shoulder, the examiner reported that abduction 
was from 0 to 150 degrees and external rotation was from 0 to 
100 degrees.  The examiner noted that range of motion was 
similar on both sides, but that the veteran did complain of 
discomfort on extreme external rotation or abduction.  The 
biceps and triceps were symmetrical.  The examiner noted that 
the veteran moved on the table without protecting her right 
arm and that she used both arms equally and that, thus, there 
was no clear-cut evidence of pain with the arm essentially at 
the side.  The examiner reported that active elevation of the 
arms over the head resulted in approximately 80 to 90 percent 
elevation on the right and 100 percent on the left.  It was 
noted that the former was reasonably objective and that the 
latter was not.  The diagnoses included right shoulder pain 
without limitation of motion of a significant degree, 
secondary to bursitis/tendonitis.  The examiner noted that an 
X-ray as to the right shoulder, was normal.  

VA treatment records dated from 1998 show that the veteran 
was treated for disorders including a right shoulder 
disability.  A November 1998 VA treatment entry noted that 
the veteran complained of recurrent pain in the right 
shoulder.  It was noted that the she had a rotator cuff 
injury to the right shoulder in 1990.  The veteran stated 
that lifting caused clicks and numbness as well as tingling 
down to the fingers.  The examiner noted that the veteran had 
pain with passive and active range of motion and that the 
neurological evaluation was intact.  The assessment was 
muscle weakness secondary to shoulder pain.  A December 1998 
physical therapy entry noted that the veteran had a right 
rotator cuff tear and muscle weakness.  It was noted that 
range of motion was within normal limits with the exception 
of 45 degrees of flexion of the right shoulder which was 
guarded by pain.  Strength in the upper extremities was 4/5 
with pain in the right shoulder.  

At the December 1998 Board hearing, the veteran testified 
that she suffered a rotator cuff injury during service.  She 
stated that she had right shoulder pain and limitations with 
day-to-day functions.  The veteran noted that the pain was in 
the shoulder area and that it radiated from the neck with 
stiffness.  She also reported that the pain would sometimes 
radiate down the arm.  The veteran described the pain as a 
dull ache that was always there.  She indicated that she 
could not left her arm over her head without feeling pain.  
The veteran indicated that she was receiving physical therapy 
for her right shoulder three days per week.  

VA treatment records dated from 1999 to 2000 refer to 
continued treatment.  A June 1999 entry noted that the 
veteran complained of a lot of pain in the right shoulder as 
well as stiffness and swelling.  The impression included 
bursitis of the right shoulder and possible subluxation of 
the right shoulder.  A July 1999 entry indicated an 
impression of the need to rule out a rotator cuff tear.  An 
October 1999 report of a magnetic resonance imaging (MRI) 
study of the right shoulder related, as to an impression, 
that there was no definite evidence of a discrete, full 
thickness rotator cuff tear.  It was also reported that the 
findings were consistent with a small, partial thickness or 
intra-substance tear of the distal, anterior aspect of the 
supraspinatus tendon.  A May 2000 entry related a diagnosis 
of right shoulder impingement and acromioclavicular 
degenerative joint disease.  

May 2000 medical records show the veteran underwent right 
shoulder surgery, on an ambulatory care basis.  She had a 
right shoulder acromioplasty with partial clavulectomy.  The 
postoperative diagnosis was right shoulder impingement and 
acromioclavicular degenerative joint disease (unverified).  

The veteran underwent an orthopedic examination for the VA 
(performed by QTC Medical Services) in November 2000.  It was 
noted that the veteran had a history of surgery to the right 
shoulder in May 2000 which involved an open anterior and 
infect acromioplasty plus a Mumford procedure.  She 
complained of continued discomfort with her shoulder.  The 
veteran stated that the pain was interfering with her routine 
activity and lifestyle.  The examiner reported that the 
veteran had full range of motion of the right shoulder with 
external and internal rotation, abduction, adduction, flexion 
and extension all being normal.  The examiner noted that the 
neurological examination of the upper extremities was normal.  
It was noted that the veteran had extreme sensitivity of the 
scar and that there was keloid formation on the scar.  The 
examiner noted that there was no superficial neuroma and that 
the veteran had no discoloration, swelling, or deformity.  
The veteran had a positive Yergason's sign.  The examiner 
indicated that radiographs showed the presence of 
acromioplasty and Mumford procedure and that the distal end 
of the clavicle had been excised.  The assessment was status 
post surgery to the right shoulder with no functional 
abnormality, except for severe sensitivity of the scar.  The 
examiner commented that he believed that the veteran had 
reached maximum medical improvement and that she would be 
eligible for 5 percent permanent partial disability of the 
right shoulder for the sensitive scar which was probably 
going to persist and for the Mumford procedure which caused 
approximately 5 percent weakness of the right upper 
extremity.  

In a January 2001 addendum to the November 2000 orthopedic 
examination, the examiner reported that the severity of the 
veteran's right shoulder problem was mild.  The examiner 
noted that the only problem encountered was hypersensitivity 
of the scar tissue.  It was reported that the range of motion 
of the shoulder was full and that the veteran had no 
restriction, deformity, or stiffness of the joint.  The 
examiner reported that flexion was from 0 to 180 degrees, 
abduction was from 0 to 180 degrees, and external and 
internal rotation were both from 0 to 90 degrees.  The 
examiner stated that the veteran had no pain or weakness and 
that functionally she was fully capable of doing any job she 
was assigned.  The examiner noted that the veteran had no 
functional disability.  

In a July 2001 decision, the RO characterized the veteran's 
right shoulder disability as residuals of a right shoulder 
injury status post Mumford acromioplasty, and assigned a 
higher 10 percent effective from April 1995.  A temporary 
total convalescent rating based on right shoulder surgery was 
assigned from May through June 2000, followed by a 
noncompensable rating.  A separate 10 percent rating for a 
right shoulder scar was also granted.  

VA treatment records dated in October 2001 indicate that the 
veteran received treatment for her right shoulder disability.  
She complained of pain that limited right shoulder motion.  
The examiner reported that the veteran had full range of 
motion of the right shoulder with good strength.  The 
assessment was rotator cuff tear versus impingement syndrome.  

In April 2002, the RO increased the rating for the veteran's 
service-connected right shoulder disability to 10 percent 
effective July 2000 (the date after the temporary total 
rating ended).  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate her claim.  VA examinations have been provided, 
and identified relevant medical records obtained.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

The veteran claims a rating higher than 10 percent for her 
right shoulder disability, which involves her major upper 
extremity.  (The appeal does not involve the temporary total 
convalescent rating which was assigned based on right 
shoulder surgery, nor does it involve the separate 10 percent 
rating for a right shoulder scar.)

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

As to the major upper extremity, malunion of the clavicle or 
scapula, or nonunion without loose movement, warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
nonunion with loose movement or dislocation.  Such disability 
may also be rated on the basis of impairment of function of 
the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5203.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When there is arthritis with at least 
some limitation of motion, but which would not be compensable 
under a limitation of motion code, a 10 percent rating may be 
assigned for each involved major joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.  

A 20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is limited to the shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Standard range of motion of the shoulder is forward elevation 
(flexion) to 180 degrees, abduction to 180 degrees, external 
rotation to 90, degrees and internal rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Medical records in recent years, since service connection 
became effective in April 1995, indicate that the veteran was 
treated for complaints of right shoulder pain, although 
examinations generally show full or nearly full range of 
motion of the right arm (with the exception of the period of 
the temporary total convalescent rating based on right 
shoulder surgery).  At the most recent orthopedic examination 
for the VA in November 2000, the veteran complained of 
continued discomfort with her shoulder.  The examiner 
reported that the veteran had full range of motion of the 
right shoulder with external and internal rotation, 
abduction, adduction, flexion, and extension all being 
normal.  The neurological examination of the upper 
extremities was also normal.  The assessment was status post 
surgery to the right shoulder with no functional abnormality, 
except for sensitivity of a scar.  In a January 2001 addendum 
to the November 2000 orthopedic examination, the examiner 
reported that the veteran's right shoulder problem was mild 
and that the only problem encountered was hypersensitivity of 
the scar tissue.  The examiner noted that range of motion of 
the shoulder was full and that the veteran had no 
restriction, deformity or stiffness of the joint.  The 
examiner specifically indicated that flexion and abduction 
were from 0 to 180 degrees and that external and internal 
rotation were both from 0 to 90 degrees.  The examiner also 
indicated that the veteran had no pain or weakness and that 
she had no functional disability.  

There is no credible evidence that pain on use would restrict 
right arm motion to the shoulder level as required for a 20 
percent rating under Diagnostic Code 5201.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 (1995).  Thus 
a 20 percent rating under Diagnostic Code 5201 is not 
warranted.  38 C.F.R. § 4.31.  

The medical records depict impairment which does not exceed 
that for malunion of the clavicle or scapula, or nonunion 
without loose movement, and such is to be rated 10 percent 
under Diagnostic Code 5203.  Nonunion with loose movement or 
dislocation is not shown, and thus a 20 percent rating under 
this code is not warranted.  

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's right shoulder 
disability has been more than 10 percent disabling (excluding 
the period of the temporary total convalescent rating for 
right shoulder surgery, and excluding the separate 10 percent 
rating for the scar).  Thus "staged ratings" greater than a 
10 percent rating are not warranted for any period since the 
effective date of service connection.  Fenderson v. West, 12 
Vet.App. 119 (1999).  

In sum, the weight of the evidence establishes that the 
veteran's right shoulder disability is no more than 10 
percent disabling.  As the preponderance of the evidence is 
against the claim for a higher rating, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

A higher rating for a right shoulder disability is denied.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

